DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 53-73 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note the lined-through reference, and the annotations and relisting of references as annotated therein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




(I) Claims 53-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,221,160.
Conflicting patent ‘160 claim 14 recites a method of administering to a subject an effective amount of the compound of claim 1, and claim 1 therein is as follows:

    PNG
    media_image1.png
    380
    286
    media_image1.png
    Greyscale

The above excerpt at lines 5+ is identical to lines 5+ of instant claim 53. Therefore the instant claim 53 is considered to be a method of using the composition of formula (I) of ‘160, and instant claims 56-73 are accordingly considered reflections of the respectively similar claims of ‘160 at claims 2-13, 15-18. The allowed patent’s product is claimed and disclosed as having a metalloenzyme inhibiting function, and is therefore properly determined to be not patentably distinct over the instant method of using because administering the instant or conflicting compounds to a patient would likely provide the effects enumerated in the other conflicting or instant process. Additionally, the species of diseases among instant claims 54-55 are mutually disclosed as among the genus of metalloenzyme-inhibition benefitting diseases between ‘160 and the instant ‘094 claims such that the generic claims are considered to embrace such species thereunder and would have been at least mere obvious variants of the process, but not patentably distinguishing of the inventions as instantly claimed. 

(II) Claims 53-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,526,312.
Although not identical, claims 1-24 of US 10,526,312 are also rejected as being not patentably distinguished, for the same as applied between the instant claims and conflicting patent ‘312 with the further proviso that the conflicting claims are drawn to a subset of compounds of formula I, as follows:
 
    PNG
    media_image2.png
    298
    290
    media_image2.png
    Greyscale

The above excerpt at lines 5+ is identical to lines 5+ of instant claim 53. Therefore the instant claim 53 is considered to be a method of using the composition of formula (I) of ‘312, and instant claims 56-73 are accordingly considered reflections of the respectively similar claims of ‘312 at claims 2-10 and 13-24. The allowed ‘312 patent’s product is claimed and disclosed as having a metalloenzyme inhibiting function, and is therefore properly determined to be not patentably distinct over the instant method of using because administering the instant or conflicting compounds to a patient would likely provide the effects enumerated in the other 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655